         Case 2:18-cv-00531-RCM Document 16 Filed 10/11/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


SALLY J. LUST,                                        )
                          Plaintiff,                  )
                                                      )
       vs.                                            )       Civil Action No. 18-531
                                                      )
CONTINUUM PEDIATRIC NURSING                           )
SERVICES, INC.                                        )
               Defendant.                             )

                                            ORDER

       AND NOW this 11th day of October, 2018, the Court having been advised by counsel for

the parties that the above-captioned case has been resolved and that the only matters remaining to

be completed are the payment of the settlement proceeds, if any, and the submission of a stipulation

for dismissal under Fed.R.Civ.P. 41(a), and, it appearing that there is no further action required by

the Court at this time,

       IT IS HEREBY ORDERED that the Clerk mark the above-captioned case closed; that

nothing contained in this Order shall be considered a dismissal or disposition of this action, and,

that should further proceedings therein become necessary or desirable, either party may initiate

them in the same manner as if the Order had not been entered, and,

       IT IS FURTHER ORDERED that the Court expressly retains jurisdiction in this matter to

consider any issue arising during the period when settlement is being finalized, including, but not

limited to, enforcing settlement.

                                                      s/Robert C. Mitchell               ______

                                                      ROBERT C. MITCHELL
                                                      UNITED STATES MAGISTRATE JUDGE
